Citation Nr: 1340265	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-04 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to a higher initial evaluation for the service-connected lung disability to include emphysema, bronchial pneumonia, spontaneous pneumothorax, and residuals of thoracotomy rated as 30 percent disabling beginning on August 17, 2005 and rated as 100 percent disabling beginning on September 21, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability prior to September 21, 2011.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.

In November 2005, the RO denied service connection for a lung disability.  The Veteran appealed this decision.

In a January 2008 decision, the Board granted service connection for the lung disability.    

The Board's decision was implemented in a March 2008 rating decision that granted service connection for a lung disability to include emphysema, bronchial pneumonia, spontaneous pneumothorax and residuals of thoracotomy asthma and obstructive sleep apnea and assigned a noncompensable rating beginning on August 17, 2005.  The Veteran appealed this decision.

In January 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In April 2010, the RO increased the rating assigned for the service-connected lung disability was increased to 10 percent, beginning on August 7, 2009.

In January 2011, the Veteran again testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In December 2011, the RO assigned an increased rating of 30 percent, beginning on August 17, 2005 and a schedular rating of 100 percent, beginning on September 21, 2011.  

In March 2012, the Veteran testified at hearing from the RO via videoconference technology held before the undersigned Veterans Law Judge.

In August 2012 and June 2013, the Board remanded this matter for additional development.

For the following reasons, the Board also has characterized the appeal as encompassing a claim for a TDIU rating.

The Board notes that the RO's award of a 100 percent schedular disability rating for the service-connected lung disability effectively renders moot the claim for a TDIU rating beginning on September 21, 2011.   Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  The claim has been captioned accordingly on the title page.

In this vein, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more might warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  

Here, for the period beginning on September 21, 2011, the Veteran does not have other service-connected disabilities that are rated at 60 percent or more.  As such, the concerns addressed in Bradley are not present in this case, and the Board need not address whether a TDIU is warranted beginning on September 21, 2011.  

The Board has considered documentation included in the Virtual VA system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC) in Washington DC.


FINDINGS OF FACT

1.  Prior to September 21, 2011, the service-connected lung disability is not shown to have been productive of an FEV-1 of 40 to 55 percent of the predicted value or worse, an FEV-1/FVC of 40 to 55 percent or worse, the need for at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

 2.  Prior to September 21, 2011, the service-connected lung disability is not shown to have required the use of oxygen.  


CONCLUSION OF LAW

Prior to September 21, 2011, the criteria for the assignment of an initial disability rating higher than 30 percent for the service-connected lung disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.27, 4.31, 4.96, 4.97 including Diagnostic Codes 6603-6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

A letter from the RO dated in April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for an increased rating, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The April 2010 letter additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for final resolution of the issues on appeal has been obtained.  

The service treatment records and post service treatment records have been obtained.  He has been afforded personal hearings before the RO.  He has been afforded VA examinations.  

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the presiding Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of an increased rating, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement VCAA and comply with any related duties owed during a hearing.  

The Board is further satisfied that the RO has substantially complied with its June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

As directed by the Board, the RO obtained all updated VA treatment records, and also obtained an addendum to the earlier VA examination.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  

Therefore, no further assistance to the Veteran with the development of evidence is required.  


Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  

Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The RO granted service connection for a lung disability to include emphysema, bronchial pneumonia, spontaneous pneumothorax and residuals of thoracotomy asthma and obstructive sleep apnea and initially assigned a noncompensable rating beginning on August 17, 2005.  

In December 2011, the rating was increased to 30 percent, beginning on August 17, 2005 and then raised to 100 percent, beginning on September 21, 2011.

Additionally, the Board notes that the Veteran also is service connected for right chest wall pain, as a residual of the thoracotomy.  He was assigned a 10 percent rating, beginning on May 10, 2006.

The disability rating for the service-connected connected lung disability, to include emphysema, bronchial pneumonia, spontaneous pneumothorax and the residuals of thoracotomy, has been assigned pursuant to Diagnostic Codes 6603-6602.  

Respiratory disorders are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2013).

Diagnostic Codes 6600-6604 are classified under VA's Rating Schedule as Diseases of the Trachea and Bronchi.  38 C.F.R. § 4.97.  The Board will consider these codes as potentially applicable in the present case given the various diagnoses. 

Under Diagnostic Code 6600 for chronic bronchitis, a 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).   

A 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

Under Diagnostic Code 6601 for bronchiectasis, a 60 percent disability rating is assigned with incapacitating episodes of infection of four to six weeks total duration per year or for near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  

A 100 percent disability rating is assigned with incapacitating episodes of infection of at least six weeks total duration per year.  

Under Diagnostic Code 6602 for bronchial asthma, a 60 percent evaluation is warranted for an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent, or, at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent disability rating is assigned for an FEV-1 less than 40 percent of the predicted value, or an FEV-1/FVC less than 40 percent, or demonstrates more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications. 

Under Diagnostic Code 6603 for pulmonary emphysema, a 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent of predicted, or an FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) of 40- to 55-percent of predicted, or a maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent disability rating is assigned for  FEV-1 less than 40 percent of predicted value, or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent of predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

Under Diagnostic Code 6604 for chronic obstructive pulmonary disease, a 60 percent disability rating is assigned for an FEV-1 of 40- to 55-percent of predicted, or an FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) of 40- to 55-percent of predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent of predicted, or a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or requires outpatient oxygen therapy. 

Effective on October 6, 2006, VA added provisions that clarified the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  See 71 Fed. Reg. 52459 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)).  That is, 38 C.F.R. § 4.96(d) was added to the Rating Schedule, applicable to all applications for benefits received by VA on or after October 6, 2006. 

In the present case, the Veteran filed his underlying claim of service connection in 2005, prior to effective date of the change.  Therefore, the amendments are not applicable to his claim.

Regardless, the regulation change, effective in October 2006, did not alter any of the specific criteria listed under 38 C.F.R. § 4.97.  Rather, the new regulation affected how the evaluation criteria were applied, including when a PFT is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.  In other words, these regulatory changes, while pertinent to this claim, are non-substantive in nature, and merely interpret already existing law. 

Significantly, both prior to and after the above amendments, post-bronchodilator findings for PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46,720, 46,723-29 (Sept. 5, 1996) (the results of testing following optimum therapy reflect the best possible functioning of an individual and are the figures used as the standard basis of comparison of pulmonary function.).  

However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2013).

The Board has reviewed all the evidence in the claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. 

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Analysis

      A.  Prior to September 21, 2011

In June 2013, the Board remanded the appeal in order to obtain information sought in an August 2012 remand pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the Board again sought an addendum opinion from an October 2012 VA respiratory examiner.  The examiner was to indicate whether the Veteran had at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; or daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications; or more than one attack per week with episodes of respiratory failure or evidence of cor pulmonale (right heart failure), right ventricular hypertrophy or pulmonary hypertension (shown by Echo or cardiac catheterization); or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation) at any time during the course of the appeal.  The examiner was to report the date of onset for any of these symptoms.

The examiner was also asked to opine on whether the Veteran's use of a mometasone inhaler constituted a systemic (oral or parenteral) high dose corticosteroid or immunosuppressive medication and, if so, to identify the date when the Veteran began taking the mometasone or other systemic (oral or parenteral) high dose corticosteroid or immunosuppressive medication.

The examiner was finally asked to opine on whether the service-connected lung disability caused chronic respiratory failure with carbon dioxide retention or cor pulmonale or required a tracheostomy at any earlier time during the course of the appeal.  The examiner was to report the date of onset for any of these symptoms.

An addendum opinion was obtained, and the Board finds that its June 2013 inquiries were fully addressed.

Initially, in August 2013, the physician responded that mometasone inhaler was not a systemic high dose corticosteroid, or an immunosuppressive medication.

In September 2013,  the examiner affirmatively indicated that the claims files had been reviewed.

In October 2013, the examiner responded to the remaining inquiries.  Specifically, the examiner stated,

There was no indication the Veteran had a least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; or daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications; or more than one attack per week with episodes of respiratory failure or evidence of cor pulmonale (right heart failure), right ventricular hypertrophy or pulmonary hypertension (shown by Echo or cardiac catheterization); or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation) at any time during the course of the appeal. His service-connected lung disability did not cause chronic respiratory failure with carbon dioxide retention, cor pulmonale nor did it require the Veteran to undergo a tracheostomy at any earlier time during the course of the appeal.  

The Board's review of the medical record as a whole supports the examiner's findings.

In September 2004, the Veteran suffered a spontaneous pneumothorax.  He underwent a bullectomy, thoracotomy, and pleurodesis.

In September 2005, the pulmonary function testing revealed "normal" lung function.  FVC was 90 percent predicted; FEV1 was 90 percent predicted, and FEV1/FVC was 101 percent predicted.  The Veteran complained of constant pain since the right sided thoracotomy and pleurodesis in January 2004.

A chest x-ray was unchanged from a study in June 2005.  The examiner opined that the lack of lung markings on the lateral borders of the lung fields bilaterally indicted emphysema, which was likely secondary to heavy smoking in the past.

In October 2006, a CT of the chest revealed bullous emphysema.  There was focal scarring of the right upper lobe with calcification.  There were multiple areas of pleural thickening without calcification.

On VA examination in April 2008, the Veteran reported that his treatment consisted of the  bronchodilators, Albuterol and Combivent.  There was a history of a nonproductive cough.  He had a history of weight gain due to inability to exercise.  He complained of having chest discomfort, wheezing, and shortness of breath.

The pulmonary function testing showed "normal" FVC, FEV1, and FEV1/FVC.  FVC was 80 percent of predicted, FEV1 was 88 percent of predicted, and FEV1/FVC was 110 percent of predicted.  The Veteran was diagnosed with mild restrictive lung disease.

In July 2009, a chest x-ray revealed status post surgery to the right hemithorax.  There was no acute cardiopulmonary disease.  He was diagnosed with restrictive ventilator defect, bullous emphysema, possible COPD, irritant-induced asthma, and/or gastroesophageal reflux disease and obstructive sleep apnea.

On VA examination in August 2009, the claims file was were reviewed.  There was no reported history of cough, anorexia or periods of incapacitation.  The Veteran reported having wheezing and dyspnea.

On examination, no weight change was noted.  There were decreased breath sounds and dyspnea on mild exertion.   The X-ray results indicted bullous emphysema.

The pulmonary function tests showed an FEV1 77 percent of predicted and an FVC 77 percent of predicted.  FEV1/FVC was 100 percent of predicted.  The results were noted to be consistent with mild restriction, but no obstruction.

In October 2009, the pulmonary function tests documented pre-drug results only.  FVC was 66 percent of predicted; FEV1 was 70 percent of predicted, and FEV1/FVC was 105 percent of predicted.  FVC and FEV1 showed reduced capacity, but the FEV1/FVC ratio was normal.  DLCO was normal.  The Veteran was found to have a mild restriction.

In March 2010, a chest x-ray showed findings of a stable chest with no acute findings.  He was diagnosed with a restrictive ventilatory defect.  Asthma was suspected.  He was found to have obstructive lung disease and restrictive lung disease.

In July 2010, a chest x-ray study showed that the cardiomediastinal silhouette and pulmonary vasculature within normal limits.  There was no change in the chronic elevation of the right hemidiaphragm with blunting of the right costophrenic angle and pleural thickening along the right hemithorax, possibly due to an old trauma as the right 7th posterior rib had a mild irregularity and there was a persistent right humeral arthroplasty.  The left lung was essentially clear.  There was no new focal consolidation, pneumothorax, acute fracture or free air under the diaphragm.

In a July 2010 letter, the Veteran's pulmonary physician noted that the Veteran's lung disease had improved with inhaler therapy.  The pulmonary function testing from October 2009 was noted to include an FVC of 66 percent of predicted, and an FEV1 of 70 percent of predicted.

At the January 2011 hearing, the Veteran testified about his history of pneumothorax, medication history, and general symptomatology, including pain, shortness of breath, and great difficulty with everyday tasks.

In June 2011, the pulmonary function testing revealed an FEV1 72 percent of predicted, an FVC 73 percent of predicted, and the ratio of 79 percent.

On VA examination in August 2011, the claims file was reviewed.  The Veteran had been prescribed inhaled bronchodilators and inhaled anti-inflammatory medications.  There was no history of oral steroids, parenteral steroids, antibiotic use, or other immunosuppressive drugs.  

The Veteran complained of dyspnea, a non-productive cough, a productive cough, and wheezing.  The productive cough had clear sputum.

There was no history of hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, RVH or pulmonary hypertension.  There was no history of chronic pulmonary mycosis, sleep apnea symptoms, asthma, bronchiectasis, pulmonary embolism, or pleurisy with empyema.

On examination, there was no evidence of pulmonary hypertension.  No weight change was noted.  There was no evidence of cor pulmonale or right ventricular hypertrophy.  He was found to have probable mixed obstruction and restriction related to COPD and his past history of bullectomy and pleurodesis.

The pulmonary function testing revealed an FVC 79 percent of predicted, an FEV1 81 percent of predicted, and FEV1/FVC 103 percent.  DLCO was 88 percent of predicted.  The examiner interpreted these results to mean reduced FVC and FEV1 capacity, but a normal FEV1/FVC ratio.  DLCO was normal.  

On September 21, 2011, the date on which the Veteran was assigned a 100 percent rating, the records showed that the Veteran began a trial prescription of oxygen therapy.  This outpatient oxygen therapy served as the basis for the total rating assigned.  

On VA examination in October 2012, the Veteran's medical history included a spontaneous pneumothorax and emphysema.  He was noted to have been on multiple inhalers, including inhaled corticosteroids and bronchodilators.  It was noted that, in 2011, he had begun using home oxygen.

At the March 2012 hearing, the Veteran testified about his history of a pneumothorax and his general symptomatology including a severe shortness of breath and difficulty with tasks such as walking or carrying on a conversation.

A review of the evidence of record shows that a rating greater than 30 percent for the service-connected lung disability prior to September 21, 2011 is not assignable. 

Prior to September 21, 2011, the service-connected lung disability was not productive of an FEV-1 of 40 to 55 percent of predicted value or worse, an FEV-1/FVC of 40 to 55 percent or worse, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

The Board recognizes the Veteran's use of multiple inhalers in treating his respiratory disability.  

The rating criteria, however, explicitly distinguishes between "inhalational" therapy and "systemic" therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Treatment by inhalational therapy alone is rated differently than non-inhalational, systemic therapy.  "Systemic" is defined as "pertaining to or involving the body as a whole." Dorland's Illustrated Medical Dictionary, 1848 (30th Ed. 2003).  

Accordingly, the use of an inhaled corticosteroids does not constitute the use of systemic (oral or parenteral) corticosteroids for the purpose of assigning an increased rating.  Indeed, the October 2013 addendum report indicated there had not been intermittent courses of systemic corticosteroids, or daily use of systemic corticosteroids or other immune-suppressive medications.   

A higher rating is also not warranted under any other applicable diagnostic code.  The pulmonary function testing did not show a level of impairment required for a higher rating under any other code.  

Further, as contemplated by Diagnostic Codes 6600, 6603, and 6604, the evidence did not show a maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure, or the requirement of outpatient oxygen therapy. 

As contemplated by Diagnostic Code 6601, the evidence did not show incapacitating episodes of infection of four to six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously for the initial period of the appeal.

In its prior remands, the Board requested clarification as to the symptomatology contemplated by Diagnostic Code 6847, for rating sleep apnea syndrome.  Specifically, the Board asked whether the Veteran's lung disability caused chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the requirement of a tracheostomy.  

Significantly, the October 2013 addendum opinion noted that there was no chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the requirement of a tracheostomy.  As such, a higher rating is not assignable under Diagnostic Code 6847.

The Board finds that the criteria for rating tuberculosis (Diagnostic Codes 6701-6732) are not applicable in this case.  The Board also finds no evidence that would support a higher rating under any of the criteria applicable to nontuberculosis diseases (Diagnostic Codes 6817-6846).

Accordingly, on this record, the Board concludes that the evidence does not support an initial disability rating above 30 percent for the service-connected lung disability prior to September 21, 2011.  

In reaching this decision, the Board has considered the articles submitted by the appellant regarding pulmonary disorders.  This evidence, however, does not address the facts that are specific to this Veteran's case.  As such, the Board finds that the information reflected in the submitted articles is not probative of the medical questions at issue in this appeal.

Additionally, the Board has specifically considered the Veteran's statements, and those of his family and friends.  The Veteran and his family and friends are competent to report the manifestations of his disability.  However, competence and credibility are different matters.  

Here, the record contains a large volume of evidence, and to the extent that they assert pulmonary impairment to the degree contemplated for a higher rating, these statements are generally consistent with the more probative findings of the examiners.  

In sum, the assertions are less probative than the evidence that is provided by medical professionals.  The findings of medical professionals, given their experience, education, and experience, are afforded greater weight in this setting.  

The criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  

As such, the Veteran's assertions, and those of his family and friends, are less probative than the recorded medical findings that, as indicated, do not support higher ratings than those already assigned.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The Board notes that in the course of the appeal, the Veteran's representative contended that his case should be referred to the C&P Director for extraschedular consideration.  In a December 2011 determination, the RO declined to so refer the case.

The Board's review of the appeal reveals there are no exceptional or unusual factors with regard to the service-connected major lung disability.  The threshold factor for extraschedular consideration is a finding that the evidence presents an exceptional or unusual disability picture so that the established criteria for rating the service-connected disability are rendered inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably address the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide bases for higher disability ratings based on the demonstrated pulmonary impairment.    

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not mandated.  


ORDER

An initial increased rating in excess of 30 percent for the service-connected lung disability to include emphysema, bronchial pneumonia, spontaneous pneumothorax, and residuals of thoracotomy prior to September 21, 2011, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In the course of the appeal, the Veteran asserted that he was unemployable due to his service-connected lung disability.  See, e.g., January 2011 RO Hearing Transcript, p. 11.  

The medical record, including VA examination reports, depict the impact of the Veteran's lung disability on the performance of daily activities, but do not directly address the question of employability.  

An August 2009 VA examination report, for example, indicates that the disability prevents exercise and sports; has a severe effect on chores, shopping and recreation; and a moderate effect on traveling.  

At this time, the record shows that, prior to September 21, 2011, the Veteran was service connected for the lung condition (rated as 30 percent disabling), left wrist tenosynovitis (rated as 30 percent disabling), a fungal condition (rated as 10 percent disabling), and right chest wall pain (rated as 10 percent disabling).  His combined rating was 60 percent.   

The RO must address the Veteran's implied claim for a TDIU rating prior to September 21, 2011.  In so doing, the RO must address the applicability of the provisions of 4.16(b), and, if denied, give the Veteran notice of those provisions, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should send the Veteran the appropriate VCAA notice pertaining to his claim for a TDIU rating prior to September 21, 2011, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  

2.  After completing all indicated development, the claim for a TDIU rating should be adjudicated, to include consideration under the provisions of 38 C.F.R. § 4.16(b) in light of all the evidence of record.  In calculating the Veteran's combined rating, consideration should be given to 38 C.F.R. §4.16 (a)(2) as disabilities resulting from a common etiology, and 38 C.F.R. §4.16 (a)(3) as disabilities affecting a single body system.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case, and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


